MEMORANDUM **
Martin Jimenez Herrera and Carmen Jimenez, spouses and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their appli*619cations for cancellation of removal. We dismiss the petition for review.
The BIA adopted the IJ’s opinion, which concluded that administrative closure was not warranted in petitioners’ case because of the governments opposition. We lack jurisdiction to review the agency’s denial of petitioners’ request for administrative closure. See Diaz-Covarrubias v. Mukasey, 551 F.3d 1114, 1120 (9th Cir.2009).
We also lack jurisdiction to review petitioners’ due process claim because they failed to raise that issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (exhaustion is generally mandatory and jurisdictional).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provid*619ed by 9th Cir. R. 36-3.